Citation Nr: 1635199	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-10 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois 


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, including due to exposure to herbicides.

3.  Entitlement to service connection for gout, including due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Betty Jones, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In May 2014, the Veteran testified at a Travel Board hearing before the undersigned.  In November 2014, the Board remanded this case. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

PTSD

A review of the record shows that the Veteran served aboard the USS Intrepid which was deployed to sea from May 11, 1967 until its return to the United States on December 30, 1967.  During this period of time, the Veteran reported that his friend died when he fell overboard.  He stated that the incident involving the friend's death occurred before the USS Intrepid entered the waterways of Vietnam.  In addition, he indicated that he helped clean up the fire after an aircraft crashed and exploded on the deck after the vessel entered the waterways of Vietnam.  The RO had previously been unable to corroborate the Veteran's claim of a plane crash and resultant fire.  In the Board's remand, it was noted that a history of this vessel would be helpful.  On remand, the Veteran did not further pinpoint a narrow time frame for his claimed events.  

The RO indicated that there were several aircraft squadrons aboard the USS Intrepid during the timeframe that the Veteran was serving aboard.  The RO indicated that the accident experience of these units was contained in the "Author-Historian Chris Hobson in Vietnam Air Losses, United States Air Forces, Navy and Marine Corps Fixed-Wing Aircraft Losses in Southeast Asia 1961-1973."  The RO indicated that a review of this resource for "all the aircraft lost during the May-December 1967 deployment reveals that no one aircraft crashed aboard, all were lost at sea or over North Vietnam."  The Board notes that there is no copy of this resource of record.  Also, this conclusion seems to imply that the resource was checked for an aircraft which crashed and had casualties and it is unclear if this is the scenario to which the Veteran has referred.  The Board notes that there is no copy of the ship's deck logs or official history of record, including if there were any shipboard deaths, including the person that the Veteran reported fell overboard and drowned.  In light of the foregoing, the Board finds that the relevant portions of the USS Intrepid deck logs and ship's history should be obtained for the period of May 11, 1967 to December 30, 1967.  Since there is already a diagnosis of PTSD based on the purported event, no examination is necessary.

Hypertension and Gout

The Board remanded these matters, in pertinent part, for a VA examination.  The Veteran was scheduled for a VA examination, but failed to report.  However, the record shows that he changed addresses in short proximity to the examination.  Thus, he should be afforded another opportunity for an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Navy or other official source copies of the relevant portions of the deck logs and ship's history for the USS Intrepid for the period of May 11, 1967 to December 30, 1967.  If there is a resource which reflects documentations of deaths aboard this vessel during that time frame, this should also be documented.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current hypertension and gout disabilities.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current hypertension and/or gout disabilities had their clinical onset during service, or if hypertension was manifest within a year of service separation, or if either hypertension or gout is related to any in-service disease, event, or injury.   

The examiner should acknowledge the Veteran's statements that his claimed disabilities began during service and that he was medicated for hypertension at that time.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


